Citation Nr: 1048089	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-10 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the 
feet, claimed as "jungle rot."

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a left knee disorder, 
to include as secondary to a low back disorder.

5.  Entitlement to service connection for a right knee disorder, 
to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which 
denied the claims currently on appeal.   

In May 2009, the Veteran testified at a hearing at the RO in 
Montgomery, Alabama, before a Decision Review Officer (DRO).  A 
copy of the transcript has been associated with the record. 

In his February 2007 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  Such 
a hearing was scheduled for April 2010, and the Veteran was so 
notified in March 2010.  However, he failed to report at his 
scheduled time and thus far has not offered an explanation for 
his absence.  Accordingly, the Board will adjudicate the 
Veteran's appeal as if the hearing request had been withdrawn.  
38 C.F.R. § 20.704(d) (2010).

After the agency of original jurisdiction (AOJ) issued the July 
2009 supplemental statement of the case (SSOC), the Veteran 
submitted in February 2010 additional private treatment records 
relating to his claim for a low back disorder without submitting 
a waiver of readjudication at the AOJ level.  The AOJ has not 
considered these records, and the Veteran has not signed a waiver 
of initial AOJ consideration for these records.  See 38 C.F.R. 
§ 20.1304(c).  Inasmuch as the Veteran's appeal relating to this 
claim is being remanded for additional development, this evidence 
will be considered by the AOJ before the appeal is returned to 
the Board.  Therefore, the Board finds that any error in failing 
to furnish a prior SSOC is not prejudicial as to the Veteran's 
claim for service connection for a low back disorder.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Furthermore, none of 
these new records are pertinent to the claims for service 
connection PTSD and a skin disorder of the feet being decided at 
this time, such that a waiver is not necessary for these claims 
under 38 C.F.R. § 20.1304.  

The issues of service connection for a low back disorder, a left 
knee condition, and a right knee condition, are addressed in the 
REMAND portion of the decision below and are REMANDED to the AOJ 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

1.  There is no competent evidence that the Veteran currently 
experiences a skin disorder of the feet related to active 
service.

2.  There is competent evidence that the Veteran experienced fear 
of hostile military activity during his military service in 
Vietnam.  

3.  The Veteran has been diagnosed with PTSD due to the Veteran's 
experience of fear of hostile military activity during his 
military service.


CONCLUSIONS OF LAW

1.  A skin disorder of the feet was not incurred in or aggravated 
by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, 
the Board is granting in full the PTSD benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist regarding his claim for PTSD, such error was harmless 
and will not be discussed further.  

Regarding the Veteran's claim of service connection for a skin 
disorder of the feet, review of the claims folder reveals 
compliance with the VCAA.  The duty to notify was accomplished by 
way of the VCAA letter from the AOJ to the Veteran dated in June 
2005.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) by:  (1) informing him about the 
information and evidence not of record that was necessary to 
substantiate his service connection claim; (2) informing him 
about the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the May 2006 letter from the AOJ advised the Veteran 
of the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, the Veteran 
has received all required notice in this case, such that there is 
no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees the 
AOJ did not provide the Veteran all necessary VCAA notice prior 
to initially adjudicating his claim in February 2006, the 
preferred sequence.  But in Pelegrini II, the United States Court 
of Appeals for Veterans Claims (Court) clarified that in these 
situations the VA does not have to vitiate that initial decision 
and start the whole adjudicatory process anew, as if that 
decision was never made.  Rather, the VA need only ensure that 
the Veteran receives (or since has received) content-complying 
VCAA notice, followed by readjudication of his claim, such that 
the intended purpose of the notice is not frustrated and he is 
still provided proper due process.  Id. 120.  In other words, he 
must be given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending an additional 
Dingess-compliant notice letter in May 2006 by readjudicating the 
case by way of the March 2007 SOC and the July 2009 SSOC.  In 
essence, the timing defect in the notices has been rectified by 
the latter readjudications.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  Therefore, since 
the VA cured the timing error and because the Veteran has not 
challenged the sufficiency of his notice, the Board finds that 
the VA complied with its duty to notify.  As such, the Veteran 
has not established prejudicial error in the timing of his 
notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 
(2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), service personnel records (SPRs), VA medical treatment 
records, and a VA psychiatric examination regarding his PTSD 
claim.  The Veteran has submitted personal statements, hearing 
testimony, and private medical evidence.  The Veteran has not 
provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  

In addition, the Board notes that the Veteran has indicated that 
he is receiving Social Security Administration (SSA) disability 
benefits.  See the Veteran's October 2004 claim, the SSA 
disability inquiry dated in May 2005, the VA psychiatric 
examination of September 2005, and the DRO hearing transcript pg. 
4.  The Board acknowledges VA's duty to assist includes the 
responsibility to obtain any relevant records from the Social 
Security Administration (SSA).  38 U.S.C.A. § 5103A(c)(3); Voerth 
v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  In fact, the Board is remanding the 
Veteran's service connection claim relating to his back disorder 
in part on this basis.  However, the Veteran has indicated that 
the award of Social Security benefits is related to his back 
disorders.  See the January 2006 VA psychiatric examination pg. 
3.  The VA is not required to search for evidence, which, even if 
obtained, would make no difference in the result.  See Golz v. 
Shinseki, 530 F.3d 1317, 1321 (Fed. Cir. 2010) (holding that the 
VA does not have a duty to obtain Social Security Administration 
(SSA) records unless they "have a reasonable possibility of 
helping to substantiate the Veteran's claim.").  Consequently, 
any SSA records regarding disability benefits for disorders 
separate from his claim of a skin disorder of the feet would not 
alter the ultimate disposition of the current claims.  In 
essence, a remand for further efforts to obtain these SSA records 
is not warranted, as such records would provide no reasonable 
possibility of substantiating the claim at issue.  38 U.S.C.A. 
§§ 5103A(a).  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his claim 
has been met.

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claim for a skin disorder of the feet.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards 
of McLendon are not met in this case.  Under McLendon v. 
Nicholson, 20 Vet. App. 79, 82 (2006), in a disability 
compensation (service connection) claim, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this 
case, there is no lay or medical  evidence of any current skin 
disorder of the feet.  Without such evidence, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  
Thus, the Board is satisfied that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Competent medical evidence may mean statements conveying sound 
medical principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. §§ 1154(a).  With regard to lay evidence, the Federal 
Circuit Court recently held that lay evidence, when competent, 
can establish a nexus between the Veteran's disability and an in-
service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
stated in Davidson that it has previously and explicitly rejected 
the view that competent medical evidence is always required when 
the determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Id. at 1316.  Instead, 
under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when:  (1) a 
layperson is competent to identify the medical condition, (e.g., 
a broken leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a 
layperson would be competent to identify a "simple" condition 
like a broken leg, but would not be competent to identify a form 
of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type 
of evidence that will suffice to demonstrate entitlement to 
service connection, and the determination of whether lay evidence 
may be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Skin Disorder of the Feet

The Veteran has requested that he be service-connected for 
"jungle rot" of his feet, due to his service in Vietnam.  See 
the Veteran's June 2005 claim.  

Regarding the history of this disorder, the Veteran's STRs do not 
show any treatment for a skin disorder affecting his feet, or any 
disorder which might be considered as "jungle rot."  
Furthermore, at the time of his separation examination, the 
Veteran signed a report of his medical history wherein he 
indicated that he had not experienced any foot trouble.  His 
separation examination also indicated that his skin and feet were 
normal.  The Veteran's STRs were generated with a view towards 
ascertaining his then-state of physical fitness; they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  
As such, the Veteran's STRs do not show any evidence of any skin 
disorder of the feet, which might fall under the designation of 
"jungle rot."

In this case, the Veteran has indicated that after his service he 
sought treatment for his feet, at some point around 1971.  See 
the DRO hearing transcript pges. 2-3.  However, the Veteran has 
not indicated any subsequent history of treatment for his feet.  
Specifically, the Veteran has alleged that at some point from 
1969 to 1971 he was given "some powders" to treat his feet, and 
that he has not had any treatment since that time.  Id.  He also 
indicated that "if anything would flare up" on his feet, he 
would treat them with over-the-counter medication.  Id.  The 
Board acknowledges that the Veteran is competent to provide 
evidence of the symptoms of a skin disorder of the feet.  See 
38 C.F.R. § 3.159(a)(2).  However, even considered liberally, 
none of his statements have provided any evidence regarding a 
description of symptoms of a current skin disorder affecting his 
feet.  The duty to assist is not a one-way street; a claimant 
cannot remain passive when he has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist 
the Veteran, not a duty to prove his claim while the Veteran 
remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In this case, the Board finds that the evidence as a whole does 
not show any competent or credible evidence of a skin disorder of 
the feet.  Without competent evidence of treatment for, or a 
diagnosis of, any skin disorder of the feet which could be 
reasonably identified as "jungle rot," the Veteran's claim must 
be denied.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  Without the requisite element of a current 
condition, there is no basis for further analysis of the in-
service incident or nexus requirements for the disorders.  See 
Shedden, at 1167.  Nor is there any basis to analyze the 
Veteran's claim for evidence of a chronic disorder during service 
or continuity of symptomatology after service without a current 
illness.  38 C.F.R. § 3.303(b); Savage, at 494-97.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for a skin disorder of the feet with no 
reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. 
West, 11 Vet. App. 353 (1998) (the Board must make a specific 
finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  Just because, however, a physician or other 
health professional accepted an appellant's description of his 
military experiences as credible and diagnosed him as suffering 
from PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, 
a medical provider cannot generally provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  

On July 13, 2010, VA amended its regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  This revision adds to the types of PTSD claims that VA 
will accept through credible lay testimony alone as being 
sufficient to establish occurrence of an in-service stressor 
without undertaking further development to verify the Veteran's 
account.  The primary effect of the amendment of 38 C.F.R. § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of a claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3).  

As to the effective date of this amendment, the new provisions 
apply to applications for service connection for PTSD that:  (1) 
are received by VA on or after July 13, 2010; (2) were received 
by VA before July 13, 2010 but have not been decided by a VA 
regional office as of July 13, 2010; (3) are appealed to the 
Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) 
were appealed to the Board before July 13, 2010 but have not been 
decided by the Board as of July 13, 2010; or (5) are pending 
before VA on or after July 13, 2010 because the United States 
Court of Appeals for Veterans Claims vacated a Board decision on 
an application and remanded it for readjudication.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3)).

When, however, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for an Acquired Psychiatric 
Disorder, to Include PTSD

Regarding the Veteran's claim for service connection for PTSD, 
the Veteran has requested service connection for PTSD associated 
with experiences in Vietnam.  See the Veteran's June 2005 claim.  
When asked to provide relevant details, the Veteran indicated 
that he had seen "kids getting killed," that his artillery unit 
had been requested to fire on a lieutenant's position, that he 
participated in "over 100 firefights," that he participated in 
burial details, and that he served during the Tet offensive.  See 
the Veteran's April 2007 stressor statement, and the DRO hearing 
transcript pg. 1.  The Veteran was also provided with a VA 
psychiatric examination in January 2006, at which time the 
Veteran described a similar set of experiences of being in an 
artillery unit and also performing infantryman duties.  The 
Veteran had indicated that he had seen:  dead bodies, killed 
American soldiers and friends, kids being killed.  The Veteran 
also indicated that he had fired his weapon and killed enemy 
soldiers, and that he had to help bury bodies in pits.  He also 
indicated that he was required to fire on an American unit, and 
believed that the unit was killed.  

Unfortunately, with the Veteran unable to remember the name of 
the service-members involved in any of these incidents, and 
without more specific evidence regarding the times, dates, and 
locations, or any other units or service-members involved in such 
incidents, the AOJ has been unable to corroborate his account of 
these events.  See the AOJ stressor verification memorandums of 
March and July 2009.  Therefore, the Veteran's statements 
regarding specific events such as witnessing the death of 
children, fellow service-members, participating in fire-fights, 
or the event wherein he was called upon to fire artillery on an 
American unit, cannot be sufficiently corroborated to provide a 
basis for granting service connection for PTSD.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  

However, the Veteran's representative has pointed out that, under 
the newly revised rules for PTSD, the Veteran must show that he 
had fear of hostile military activity, which is consistent with 
the places, types, and circumstances of his service, which 
produced a state of "fear, helplessness, or horror."  Then, 
this must be deemed adequate by a VA psychiatrist or psychologist 
to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  As 
such, the newly revised criteria do not require corroboration of 
a stressor in a case where the stressor is "related to the 
Veteran's fear of hostile military or terrorist activity."  See 
the Informal Brief of Appellant in Appealed Case (Brief) dated in 
November 2010.

As such, the Veteran's SPRs indicate that he served in Vietnam 
from January 1968 to January 1969 as a "Cannoneer," and as a 
heavy truck driver.  In particular, the Veteran's SPRs show that 
he arrived in Vietnam on January 28, 1968; the Board notes that 
the Tet offensive occurred in January 31, 1968.  In other words, 
the Veteran arrived in Vietnam at very close to the date of the 
Tet offensive.  The Veteran's DD Form 214 also indicates that he 
received the Vietnam Service Medal with two Bronze Service Stars 
and a Vietnam Campaign Medal.  Furthermore, the Veteran's SPRs 
also indicate that he participated in the Vietnam Counter-
Offensive Phase III and the Tet Counter-Offensive Campaign.  
Finally, the Veteran's service in artillery would serve to 
strongly support the possibility of exposure to possible hostile 
military or terrorist activity during these periods.  As such, 
there is clearly evidence to corroborate the Veteran's testimony 
of serving in an area with an assignment which may have produced 
feelings of fear, and that this occurred during a period of 
hostile enemy activity which may have "threatened death or 
serious injury."  38 C.F.R. § 3.304(f)(3).  

With service wherein the Veteran might have experienced fear of 
hostile military activity, the new method of establishing PTSD 
requires that a VA psychiatric examiner indicate that the in-
service event was adequate to cause the Veteran's current PTSD.  
This must be deemed adequate by a VA psychiatrist or psychologist 
to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f).  The 
Veteran was diagnosed with PTSD in September 2005.  Subsequently, 
the Veteran was provided with a VA psychiatric examination in 
January 2006.  The examiner noted that the Veteran had described 
experiences of being in an artillery unit and also performing 
infantryman duties.  As noted above, the Veteran had indicated 
that he had seen:  dead bodies, killed American soldiers and 
friends, kids being killed.  The Veteran also indicated that he 
had fired his weapon and killed enemy soldiers, and that he had 
to help bury bodies in pits.  He also indicated that he was 
required to fire on an American unit, and believed that the unit 
was killed.  The VA psychiatric examination concluded that the 
Veteran "meets the criteria for a diagnosis of [PTSD] based on 
his Vietnam War experiences."  

As such, the examiner considered that the Veteran's Vietnam 
experiences were sufficient to cause his current PTSD, but did 
not indicate precisely what the Veteran's PTSD is connected to 
the Veteran's "fear of hostile military or terrorist activity," 
as is now explicitly allowed under VA rules.  Nevertheless, in 
adjudicating this claim, the Board must consider the doctrine of 
reasonable doubt.  As the Court has written:  "A unique standard 
of proof applies in decisions on claims for Veterans' benefits.  
Unlike other claimants and litigants, pursuant to 38 U.S.C. 
§ 3007(b) [now 38 U.S.C.A. § 5107(b)], a Veteran is entitled to 
the "benefit of the doubt" when there is an approximate balance 
of positive and negative evidence."  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of positive 
and negative evidence regarding the merits 
of an issue material to the determination in 
the matter, the benefit of the doubt in 
resolving each such issue shall be given to 
the claimant.

38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise (about evenly 
balanced for and against), the appellant prevails.  Where the 
"fair preponderance of the evidence" is against the claim, the 
appellant loses and the benefit of the doubt rule has no 
application.  Gilbert, 1 Vet. App. at 56.  As such, the Board 
concludes that the statement by the January 2006 VA psychiatric 
examiner that the Veteran's experiences during service in Vietnam 
were adequate to cause his PTSD is to be granted the benefit of 
the doubt under the governing law.  Thus, the Board concludes 
that the evidence of record establishes a link between the 
Veteran's PTSD and his in-service fear of hostile military 
activity during his service in Vietnam.

Therefore, in consideration of the evidence of record, granting 
the Veteran the benefit of the doubt, the Veteran's fear of 
hostile military or terrorist activity is consistent with the 
places types, and circumstances of his service, and has been 
indicated as a cause of his current PTSD.  As such, service 
connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  This decision does not in any way suggest 
that any additionally diagnosed disorder is the result of his 
service.  The precise nature and extent of his now service-
connected PTSD is not before the Board at this time.  Only when 
the AOJ rates the Veteran's PTSD will this become a pertinent 
consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).


ORDER

Service connection for skin disorder of the feet is denied.

Service connection for PTSD is granted.


REMAND

Before addressing the merits of the Veteran's claims of service 
connection for a low back disorder, the Board finds that 
additional development of the evidence is required.

First, the AOJ must attempt to obtain any relevant Social 
Security Administration (SSA) records.  Evidence of record 
indicates that the Veteran is receiving SSA disability benefits 
related to his low back disorder.  See the Veteran's October 2004 
claim, the SSA disability inquiry dated in May 2005, the VA 
psychiatric examination of September 2005, and the DRO hearing 
transcript pg. 4.  In this regard, VA is generally required to 
obtain records from any government agency that the claimant 
adequately identifies and authorizes the VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  Relevant records for the purpose of § 
5103A are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Golz v. Shinseki, 
590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.  Although 
disability determinations by the SSA are not controlling on the 
VA, they are pertinent to the adjudication of a claim for VA 
benefits and the VA has a duty to assist the Veteran in gathering 
these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  

As records regarding an award of SSA disability benefits for a 
low back disorder would be relevant to the Veteran's claim, and 
complete federal SSA records are not on file, such records must 
be obtained before deciding the Veteran's claim for service 
connection for a low back disorder.  The AOJ must make an attempt 
to obtain such records, if they currently exist.  If the AOJ 
concludes that such records do not exist or cannot be obtained, 
such attempt must be documented in the claims file.

Second, the Veteran's VA treatment records on file only date to 
April 2007, over three years ago.  If he has since received 
additional relevant treatment, these records should be obtained.  
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (the VA is charged 
with constructive, if not actual, knowledge of evidence generated 
by the VA).

Third, the Veteran should be provided with a VA medical 
examination regarding his low back disorder.  The Veteran's 
representative has argued that the Veteran has provided 
sufficient evidence to require a VA medical examination regarding 
his claims.  See the Brief of November 2010.  Regarding this, the 
Veteran has indicated that he injured his back when struck by a 
piece of military artillery equipment during his service in 
Vietnam, and that he was provided with pain medication but did 
not go to sick call.  See the DRO transcript pges. 3-4.  The 
Veteran is competent to state that he experienced a low back 
injury during service and was treated with pain medication.  See 
38 C.F.R. § 3.159(a)(2).  

Further, there is clearly evidence of a current low back 
condition, with evidence of surgery in 1994 and 1996.  See the 
private treatment records dated in October 2004 (indicating that 
the Veteran experiences chronic back problems) and February 2010 
(indicating a diagnosis of degenerative disc disease and spinal 
stenosis after an magnetic resonance imaging (MRI) study); see 
also the VA psychiatric examination of September 2005 pges. 1, 3 
(noting the Veteran's history of back surgery in 1994 and 1996), 
and the VA medical treatment records of October 2006 (diagnosing 
the Veteran with degenerative joint disease) and April 2007 
(indicating a diagnosis of osteoarthritis).  Finally, the Veteran 
has indicated that he treated his back pain with over-the-counter 
medication during the period after service until his on-the-job 
injury in 1994.  See the DRO hearing transcript pg. 4.  As such, 
the Veteran has presented competent evidence of an in-service 
injury and a current disorder related to his lower back.  

The standard for requiring a VA medical examination is "an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the appellant's 
service or with another service-connected disability."  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the 
standard for requiring a VA medical examination is quite low.  
Therefore, with some evidence of a current low back disorder 
which may be connected to the Veteran's service, the Board 
concludes that remand is appropriate for a VA medical examination 
to determine the etiology of his low back disorder.

With respect to the Veteran's claims for service connection for a 
left knee disorder and a right knee disorder, the Veteran has 
indicated that he believes that his knee disorders may be 
secondary to his low back disorder.  See the DRO hearing 
transcript pg 5.  Therefore, the Board finds these issues to be 
inextricably intertwined with the issue of service connection for 
a low back disorder, as a determination of service connection for 
the low back disorder would allow for consideration of secondary 
service connection for the Veteran's left and right knee 
disorders.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a Veteran's claim 
for the second issue).  Therefore, the Board cannot fairly 
proceed in adjudicating the claims of service connection for a 
left and right knee disorder, until the outstanding matter with 
regard to the Veteran's claim for service connection for a low 
back disorder has been fully developed.

Accordingly, the case is REMANDED for the following action:

1.	Request from the SSA any medical records 
associated with the Veteran's low back 
disability claim.  Request copies of the 
disability determination and all medical 
records considered.  If these records are 
unavailable, do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

2.	Ask the Veteran to identify all health 
care providers that have treated or 
evaluated him for his low back disorder, 
and attempt to obtain records from each 
health care provider that he identifies 
who might have available records of such 
treatment, if not already in the claims 
file.

	Regardless of the Veteran's response, 
obtain any VA medical treatment records 
dating from April 2007, the most recent 
treatment records associated with the 
claims file.  If these records are 
unavailable, do not exist, 
or further attempts to obtain them would 
be futile, a negative reply to this effect 
is required and must be associated with 
the claims file.

3.	After all relevant records have been 
obtained and associated with the record, 
arrange for the Veteran to be provided 
with a VA orthopedic examination, by an 
appropriate specialist.  The examination 
should include any diagnostic testing or 
evaluation deemed necessary.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review.  
The examiner must provide a statement 
addressing the following issues:

A)	The VA medical examiner should provide 
a comprehensive diagnosis and history 
of the Veteran's current low back 
disorder.  In providing this history, 
the examiner should specifically 
acknowledge the Veteran's statement as 
to experiencing a low back injury 
during service in the field in 
Vietnam, as well as his work-related 
post-service back injuries, and any 
relevant VA medical treatment records 
obtained subsequent to this remand.  

B)	Then, based on the examination of the 
Veteran, the Veteran's history, any 
test results, and a review of the 
claims file, the examiner should 
indicate whether it is at least as 
likely as not that any current low 
back disorder is related to his 
military service.  In particular, the 
examiner should consider whether any 
current low back disorder is related 
to the alleged in-service low back 
injury in Vietnam.  

C)	Finally, the examiner should comment 
on the likelihood that any current low 
back disorder is due to post-service 
intercurrent causes wholly unrelated 
to his military service, such as the 
Veteran's work-related injuries and 
surgeries of 1994 and 1996.

	The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
evidence of record.  If the examiner is 
unable to provide the requested opinion, 
the examiner should so state, and indicate 
why this is not possible.  

4.	Following completion of the above 
development, review the Veteran's claims 
file and any new information obtained to 
ensure that the foregoing development 
actions have been conducted and completed 
in full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be 
undertaken prior to further adjudication 
of the claim.

5.	Then, readjudicate the Veteran's claims 
for service connection for a low back 
disorder and for left and right knee 
disorders, in the light of any new 
evidence which has been obtained.  
Adjudication should include consideration 
the left and right knee disorders as 
secondary to the Veteran's low back 
disorder pursuant to 38 C.F.R. § 3.310 
(2010).  If these claims are not granted 
to the Veteran's satisfaction, send him 
and his representative another SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


